Case 1:19-mc-00166-RA-SDA Document 79-1 Filed 10/21/20 Page 1 of 8




                  &YIJCJU"
     Case 1:19-mc-00166-RA-SDA Document 79-1 Filed 10/21/20 Page 2 of 8




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                             x
                                             :
                                             :
In Re Ex Parte Application of Porsche
Automobil Holding SE for an Order Pursuant :
                                               Case No. 1:19-mc-00166-RA-SDA
to 28 U.S.C. § 1782 Granting Leave to Obtain :
                                             :
Discovery for Use in Foreign Proceedings.
                                             :
                                             :
                                             :
                                             :
                                             :
                                             :
                                             x



        PORSCHE AUTOMOBIL HOLDING SE’S [PROPOSED] SUR-REPLY
           IN FURTHER OPPOSITION TO RESPONDENTS’ MOTION
                    FOR RECIPROCAL DISCOVERY




                                             Robert J. Giuffra, Jr.
                                             Suhana S. Han
                                             SULLIVAN & CROMWELL LLP
                                             125 Broad Street
                                             New York, New York 10004
                                             (212) 558-4000

                                             Counsel for Applicant
      October 21, 2020                       Porsche Automobil Holding SE
      Case 1:19-mc-00166-RA-SDA Document 79-1 Filed 10/21/20 Page 3 of 8




               Applicant Porsche Automobil Holding SE (“PSE”) submits this sur-reply to address

factual misstatements and related claims raised for the first time in the September 30, 2020 reply

of Respondents Elliott Associates, L.P., Elliott Capital Advisors, L.P., Elliott International Capital

Advisors Inc., and Elliott Management Corporation (together, “Elliott”) in support of their motion

for reciprocal discovery (Dkt. 75 (the “Reply”)) and in the accompanying supplemental declaration

of Josef Broich and Dr. Olaf Gierke (Dkt. 76 (the “Suppl. Broich/Gierke Decl.”)).

               Elliott does not deny that it seeks, through purportedly “reciprocal” discovery of

PSE, to obtain documents almost entirely in Volkswagen AG’s (“VWAG”) possession. PSE is a

separate company from VWAG—with its own shareholders and supervisory and management

boards separate from VWAG’s—and is not involved in VWAG’s day-to-day operations. (See

Dkt. 71 (“Döss Decl.”) ¶¶ 5-7, 12-19.)

               To justify its unprecedented use of Section 1782, Elliott makes, for the first time in

its Reply, multiple erroneous claims regarding the relationship between PSE and VWAG and

mischaracterizes the limits on the exchange of information between PSE and VWAG as a matter

of German law.1 In doing so, Elliott ignores that PSE cannot legally obtain the documents sought

by Elliott that are in the possession of VWAG because VWAG may not provide such documents

to PSE without violating German law. (See Döss Decl. ¶¶ 2-19; 4th Suppl. Meier Decl. ¶¶ 2-5.)2


1
        Elliott also wrongly claims that PSE “mischaracterizes” certain cases demonstrating that
reciprocal discovery is not warranted in this case. (Reply at 6 n.8.) For example, In re Republic
of Ecuador denied Chevron’s request for reciprocal discovery in part because its requests were
“far afield from the material [a]pplicants s[ought] from [r]espondents”—not because, as Elliott
claims, Chevron was a non-party to the Section 1782 proceeding. 2011 WL 736868, at *10 (N.D.
Cal. Feb. 22, 2011); see also In re Consorcio Minero, S.A. v. Renco Grp., Inc., 2012 WL 1059916,
at *3 (S.D.N.Y. Mar. 29, 2012) (distinguishing Ecuador as “involv[ing] a ‘wide range’ of
reciprocal discovery, ‘far afield’ from the materials that the applicants sought”).
2
      References to “4th Suppl. Meier Decl.” are to the Fourth Supplemental Declaration of Dr.
Markus Meier, submitted herewith.
      Case 1:19-mc-00166-RA-SDA Document 79-1 Filed 10/21/20 Page 4 of 8




               First, Elliott speculates that PSE has possession, custody, or control over VWAG

documents because Dr. Martin Winterkorn and Dr. Manfred Döss held or hold positions at both

PSE and VWAG. (Reply at 8.) But as PSE’s sworn declarations confirm, individuals with roles

at both PSE and VWAG are bound by strict confidentiality obligations expressly barring disclosure

of one company’s information to the other. (See Döss Decl. ¶ 15 (citing German Stock

Corporation Act § 93, ¶ 1); see also Dkt. 74 at 23.)3

               Second, Elliott erroneously claims that PSE possesses such control over VWAG

that PSE can obtain “any information” from VWAG, including the expansive discovery that Elliott

seeks here. In support of this breathtakingly broad proposition, Elliott cites an October 24, 2018

judgment of the Regional Court of Stuttgart in the Greenwich Action ruling that VWAG was

permitted to disclose to PSE certain “inside information.” (Suppl. Broich/Gierke Decl. ¶ 10; Reply

at 8.) Elliott blatantly mischaracterizes the Stuttgart judge’s ruling. Setting aside that the judge

has been disqualified due to a conflict of interest, and that PSE vigorously disputes that ruling on

appeal, the Stuttgart judge merely held that VWAG was permitted to provide to PSE limited, non-

public information with significant potential to impact the share price of PSE. (4th Suppl. Meier

Decl. ¶ 2.) But this ruling provides no basis for Elliott’s requests that VWAG disclose to PSE

millions of pages of documents that do not bear on PSE’s current share price (id.), nor does it

relieve VWAG of its obligations to preserve the confidentiality of its corporate information under

German law (Döss Decl. ¶¶ 15-17).4


3
       Elliott improperly relies upon news articles that focus on alleged conduct by VWAG and
then attributes those allegations to PSE, wildly speculating that because individuals like
Dr. Winterkorn held positions at PSE and VWAG, it is “plausible” that PSE produced documents
in connection with investigations of VWAG. (Suppl. Broich/Gierke Decl. ¶ 20.)
4
         Similarly, the expectation that VWAG will inform PSE of risks threatening VWAG’s
ability to continue operating as an economically viable company does not provide a legal basis for
VWAG to provide PSE with the documents that Elliott seeks. (4th Suppl. Meier Decl. ¶ 2


                                                -2-
      Case 1:19-mc-00166-RA-SDA Document 79-1 Filed 10/21/20 Page 5 of 8




               Third, Elliott cannot rebut the fact that any information VWAG discloses to PSE

would need to be disclosed to VWAG’s other shareholders by claiming that PSE has a “special

legal relationship” with VWAG such that “information can . . . be shared without having to be

provided to the other shareholders,” as an exception to the rule. (Suppl. Broich/Gierke Decl. ¶ 7;

see also Reply at 9.) But that exception, not applicable here, applies only to information provided

“for purposes of including the company in the consolidated financial statements of the parent

company.” (See 4th Suppl. Meier Decl. ¶ 3 (quoting German Stock Corporation Act § 131, ¶ 4

(emphasis added)).)

               Fourth, Elliott incorrectly asserts that PSE paid nine million Euros to terminate

criminal proceedings against Hans Dieter Pötsch and Herbert Diess in Braunschweig. (Suppl.

Broich/Gierke Decl. ¶¶ 12, 22.) The article Elliott cites is wrong. VWAG has publicly stated that

it—and not PSE—covered the costs related to these proceedings against Mr. Pötsch and Dr.

Diess. (See 4th Suppl. Meier Decl. ¶ 4.)

               Fifth, to try to refute PSE’s overbreadth argument, Elliott cites for the first time a

legal brief filed by PSE in proceedings unrelated to the Greenwich Action and the diesel issue

claiming that PSE formed a “de facto group” with VWAG (Suppl. Broich/Gierke Decl. ¶ 11), and

that PSE “can directly or indirectly exercise a controlling influence on [VWAG]” (id. at

¶ 5). Again, Elliott is wrong. The discussion in the legal brief Elliott cites reflects that PSE

considered acquiring a controlling stake in VWAG over 10 years ago depending on economic

considerations. (4th Suppl. Meier Decl. ¶ 5.) Although PSE eventually acquired the majority of

voting shares in VWAG, a change of VWAG’s by-laws passed by resolution at VWAG’s general



(explaining that this exception to the ordinary limits on exchange of confidential information only
permits VWAG to alert PSE to current risks to VWAG’s business); see also Döss Decl. ¶ 5.)



                                                -3-
      Case 1:19-mc-00166-RA-SDA Document 79-1 Filed 10/21/20 Page 6 of 8




meeting in 2009 prevented PSE from appointing a majority of the members of VWAG’s

supervisory board (see id.; Döss Decl. ¶¶ 12-13), and thus PSE cannot direct VWAG’s

management board (4th Suppl. Meier Decl. ¶ 5).

               Sixth, Elliott cannot downplay the massive breadth of its document subpoena by

claiming that certain discovery requests are limited to “You,” which Elliott maintains refers to

PSE, not VWAG. (Reply at 9.) By its terms, however, Elliott’s subpoena defines “You” as

encompassing PSE’s subsidiaries (see Dkt. 66-1 at 3), which Elliott has stated, incorrectly,

includes VWAG (see, e.g., Dkt. 63 at 1 (claiming VWAG is PSE’s “wholly-owned subsidiary”)).

               Finally, Elliott misleadingly claims that the German plaintiffs’ prior requests to the

German court for much of the same discovery Elliott seeks here were not denied by the German

court, but “simply were never ruled upon.” (Reply at 6.) In fact, the German court’s decision not

to grant Elliott’s requests was effectively a denial of those requests, confirming that the German

court did not regard the requested evidence as necessary for its decision. (4th Suppl. Meier Decl.

¶ 6.) There is no need for Section 1782 discovery where the German court already declined to

grant such discovery. See In re Ecuador, 2011 WL 736868, at *10 (N.D. Cal. Feb. 22, 2011)

(denying reciprocal discovery where there was a question whether “the material sought [wa]s not

already within the jurisdictional reach of the foreign tribunal”).

                                         CONCLUSION

               For the foregoing reasons and the reasons set out in PSE’s September 9, 2020

Opposition (Dkt. 74), Elliott’s motion for reciprocal discovery should be denied in full.




                                                 -4-
    Case 1:19-mc-00166-RA-SDA Document 79-1 Filed 10/21/20 Page 7 of 8




Dated: October 21, 2020                  Respectfully submitted,
       New York, New York

                                         /s/ Robert J. Giuffra, Jr.
                                         Robert J. Giuffra, Jr.
                                         Suhana S. Han
                                         SULLIVAN & CROMWELL LLP
                                         125 Broad Street
                                         New York, New York 10004
                                         (212) 558-4000
                                         GiuffraR@sullcrom.com
                                         HanS@sullcrom.com

                                         Counsel for Applicant
                                         Porsche Automobil Holding SE




                                   -5-
      Case 1:19-mc-00166-RA-SDA Document 79-1 Filed 10/21/20 Page 8 of 8




                                CERTIFICATE OF SERVICE


               I hereby certify that, on this 21st day of October 2020, the foregoing document was

served on counsel for all parties via the Court’s ECF system.



Dated: October 21, 2020
       New York, New York


                                                     /s/ Robert J. Giuffra, Jr.
                                                     Robert J. Giuffra, Jr.




                                               -6-
